                                                            April 22, 2021

BY ECF

Honorable Peggy Kuo
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, N.Y. 11201

       Re:     SEC v. William Scott Lawler and Natalie Bannister
               19-cv-4025 (RRM)(PK)

Dear Judge Kuo:

       Plaintiff Securities and Exchange Commission (the “Commission”) and Defendant
William Lawler respectfully submit this letter to notify the Court that the Commission and Mr.
Lawler have reached a proposed settlement in principle, subject to approval by the Commission,
that would fully resolve the Commission’s case against Mr. Lawler.

       Accordingly, the parties respectfully request that all pending discovery deadlines in the
case be stayed while the proposed settlement is submitted to the Commission for its
consideration. The undersigned will promptly notify the Court when the Commission decides
whether to accept the proposed settlement.


                                                     Respectfully submitted,

                                                     /s/ Kevin P. McGrath
                                                     Senior Trial Counsel
                                                     Securities and Exchange Commission

cc:    Joseph L. Francoeur (counsel for William Scott Lawler) (via ECF)
       Richard Nummi (counsel for Natalie Bannister) (via email)
